Per Curiam:
The jury might have found that an officer of the defendant bank called a police officer and went with him to plaintiff’s place of business and asked plaintiff about the checks in question and then requested him to come to the bank and explain matters; that plaintiff went to the bank and met certain officers and employees in a room at the bank, the police officer being present. After a long examination one of those present, not the police officer, said: “ We’d better take this man over and lock him up until we get this straightened out.” This was said by one of the hank officers or employees in the presence of all. Plaintiff was then taken by the police officer and placed in jail. Before being taken to police headquarters by the officer he was not permitted to speak to a ' co-employee who had gone to the bank with him.
The plaintiff’s complaint was dismissed by the learned trial court upon the ground that there was no evidence that the defendant instigated the arrest.
This, we think, was error. It was a question for the jury. The fact that the version of the transaction given by the plaintiff was contradicted by those present did not make the question one of law.
The judgment and order should be reversed upon the law and a new trial granted, with costs to plaintiff to abide the event.
All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ.
Judgment reversed on the law and new trial granted, with costs to appellant to abide event.